           Case 1:16-cv-00399-DAD-GSA Document 149 Filed 08/16/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11     STEWART MANAGO,                            1:16-cv-00399-NONE-GSA-PC
12                         Plaintiff,             ORDER GIVING FULL EFFECT TO
                                                  STIPULATION TO DISMISS CASE, WITH
13             vs.                                PREJUDICE, UNDER RULE 41
                                                  (ECF No. 148.)
14
       D. DAVEY, et al.,
                                                  ORDER FOR CLERK TO CLOSE CASE
15
                               Defendants.
16

17

18

19

20          Stewart Manago (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis with
21   this civil rights action filed on March 24, 2016, pursuant to 42 U.S.C. § 1983. This case now
22   proceeds with the First Amended Complaint filed by Plaintiff on April 18, 2016, against
23   defendants J. Acevedo, D. Davey, A. Maxfield, E. Razo, M. Sexton, A. Valdez, and J.
24   Vanderpoel (collectively, “Defendants”), on Plaintiff’s First Amendment retaliation claims.
25   (ECF No. 13.)
26          On August 13, 2021, a stipulation for voluntary dismissal with prejudice was filed with
27   the Court containing the signatures of Plaintiff and Counsel for Defendants. (ECF No. 148.) The
28   stipulation states that Plaintiff and Defendants have resolved this case in its entirety and therefore

                                                       1
           Case 1:16-cv-00399-DAD-GSA Document 149 Filed 08/16/21 Page 2 of 2



 1   stipulate to a dismissal of this action with prejudice under Federal Rule of Civil Procedure
 2   41(a)(1)(A)(ii).
 3          Federal Rule of Civil Procedure 41(a)(1)(A)(ii) allows plaintiffs to “dismiss an action
 4   without a court order by filing a stipulation of dismissal signed by all parties who have appeared.”
 5   The stipulation filed on August 13, 2021 is signed by all parties who have appeared in this case.
 6   Therefore, the parties’ stipulation is given full force and effect, and this case is dismissed with
 7   prejudice. The Clerk shall close the case.
 8          Accordingly, IT IS HEREBY ORDERED that:
 9          1.      The parties’ stipulation for voluntary dismissal of this action with prejudice is
10                  effective as of the date it was filed;
11          2.      This case is DISMISSED WITH PREJUDICE under Rule 41; and
12          3.      The Clerk of the Court is directed to close this case.
13
     IT IS SO ORDERED.
14

15      Dated:     August 16, 2021                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
